EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher McKeon (Attorney of Record) on 9 April 2021.

The claims have been amended as follows: 
Claim 1, line 10 – “having a first inner bore with[[ a]] radial break plugs disposed therein, a communication piston”
Claim 1, line 17 – “a first rod coupled to and located axially downhole from the first cylindrical [[body]]piston;”
	Claim 3, line 6 – “of the second cylindrical body containing a ball retaining rod coupled to a firing pin located axially”
	Claim 16. A hydraulic delay apparatus comprising: 
a housing having a frangible communication piston bore, a fluid communication bore, a working piston bore, and a hydraulic delay bore, each aligned axially with each other and the housing, the housing also having at least one port[[s]] opening fluid communication between an area outside the housing and the fluid communication bore;  
10a frangible communication piston positioned within the frangible communication piston bore, the frangible communication piston having a frangible element too large to pass through frangible communication piston bore and adapted to break when exposed to an explosive input; 
at least one frangible port plug each positioned within and sealing a respective port of the at least one port; 

a middle rod attached at a top end to the working piston opposite the top side of the working piston; a hydraulic delay piston within hydraulic delay bore and attached to a bottom end of middle rod at a top side of hydraulic delay piston, the hydraulic delay piston having a flow 20restrictor allowing fluid communication between the top side and a bottom side of hydraulic delay piston; 
a bottom rod attached at a top end to the bottom side of hydraulic delay piston; 
a hydraulic firing head coupled to and located downhole of the housing and further containing a ball retaining rod coupled to a firing pin located axially proximate to a percussion 25detonator, wherein the firing sub is further adapted to fire a perforating gun coupled proximate and adjacent to the percussion detonator;
wherein the hydraulic delay bore is filled with a hydraulic fluid, the at least one frangible port plug is adapted to be broken by frangible communication piston and allow fluid to flow through the respective port of the at least one port once broken; and  
30wherein a wellbore fluid entering the fluid communication bore through the at least one port[[s]] applies pressure to the top side of working piston, which applies force to the hydraulic delay piston through middle rod causing the hydraulic fluid to flow through the flow restrictor to the top side of hydraulic delay piston allowing hydraulic delay piston to move downward relative to housing.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant known prior art is cited in the attached PTO-892 form. The known prior art fails to anticipate or make obvious (in the context of the pertinent claims) a mechanical delay for perforating guns (and method of using) comprising (at least) a communication piston configured to fracture at least one radial break plug, thus flooding the first inner bore with wellbore fluid and forcing the combination of a first cylindrical  piston, 
US 4,616,701 to Stout et al. discloses through ports 21 plugged with frangible break plugs 22 which are broken by a detonating bar 18. Stout is largely silent regarding the claimed features directed to cylindrical pistons, rods and hydraulic fluid. Similarly, US 5,865,254 to Huber discloses through ports 38 which are opened when drop bar 30 fractures break plugs 34. Huber is similarly silent regarding claimed features directed to cylindrical pistons, rods and hydraulic fluid.
US 4,678,044 to Luke et al. discloses a perforating gun initiator comprising a piston 84 (see Fig. 2C) having a rod 92 coupled thereto, the piston 84 positioned adjacent a bulkhead comprising a passage 91 having a flow restrictor therein to meter the flow of hydraulic fluid in both directions (6:33-68) but is silent regarding at least the arrangement of the first cylindrical piston, first rod and second cylindrical piston as claimed and is further silent about a communication piston fracturing radial break plugs thus flooding a first inner bore with wellbore fluid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641